Citation Nr: 1808529	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for temporomandibular joint (TMJ) syndrome.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified during a hearing before a Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is of record.  The Board sent the Veteran a letter dated December 2015 informing him that the VLJ who conducted his hearing is currently unavailable to participate in his appeal and he has a right to request another Board hearing before a different law judge.  The Veteran informed the Board in December 2015 that he did not wish to appear at another Board hearing. 

This claim was before the Board in January 2016.  


FINDING OF FACT

As a result of a January 1972 dental procedure, the Veteran incurred additional disability manifested by symptoms of TMJ that was not reasonably foreseen by a reasonable healthcare provider.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for TMJ syndrome are met.  38 U.S.C. §§ 1151, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has TMJ syndrome that is the result of the placement of a dental device by a VA contract dentist, Dr. King, in approximately January 1972.  

According to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The record reveals that Dr. King in January 1972 conducted a dental procedure, to include the placement of a denture for missing teeth number 7 through 10.  As the Board noted in January 1997 and August 1997, the Veteran's January 1972 dental procedure was conducted by a private physician on a fee basis for VA.  

In an August 2012 VA examination report, the examiner stated that "any TMJ symptoms that the patient experiences could not have reasonably been forseen by a reasonable healthcare provider."  Additionally, in a May 2016 VA medical opinion, the same examiner opined that "I do feel that the patient has a TMJ disorder and that any perceived TMJ issues the patient experiences could not have reasonably been forseen by a reasonable healthcare provider."  

Given the examiner's findings that the TMJ disorder was not reasonably foreseeable, the criteria for compensation under 38 U.S.C. § 1151 for TMJ syndrome are met.  Accordingly, the claim for compensation under 38 U.S.C. § 1151 for TMJ syndrome must be granted.  


ORDER

Compensation under 38 U.S.C. § 1151 for TMJ syndrome is granted, subject to the laws and regulations governing payment of monetary benefits. 





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


